Citation Nr: 9906804	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-42 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his father and his mother


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty for training from January 
6, 1988, to May 20, 1988, and on active duty in the United 
States Army from May 1989 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran first manifested schizoaffective disorder in the 
form of prodromal symptoms in service.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a 
schizoaffective disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant and available facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

Service connection for a psychiatric disorder may be granted 
if the disorder was incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110, 1131 
(West 1991).  Additionally, service connection for a 
psychosis may be granted if that disorder was compensably 
disabling within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (1998).

Service medical records are negative as to evidence of a 
psychiatric disability during active military service.  
Records do show, however, several episodes of assaults, with 
at least one reference to binge drinking. 

In April 1994, the veteran filed a VA application for 
compensation or pension, stating that he had had a mental 
disorder in April 1991 during service.  Records show that, 
during that time, he had undergone a Medical Evaluation Board 
(MEB) determination for a left arm disability and that he had 
been discharged from service based on findings of the MEB.  
There is no evidence that he may also have been seen for a 
psychiatric problem.  

The earliest evidence of a possible psychiatric disability 
appears in a July 1992 emergency outpatient report from South 
Florida Baptist Hospital, which reveals that the veteran's 
mother had brought him in with a complaint of depression.  
The absence of a physician history and physical examination 
indicates that the veteran was not examined at that time.  

In October 1993, the veteran's father brought him to the 
South Florida Baptist Hospital emergency room following an 
episode during which the veteran had been drinking at home 
and had punched the refrigerator, injuring his right hand.  
He reportedly had had a knife in his hand and was threatening 
to stab himself.  He was treated, and a splint applied.  At 
first, he appeared calm, until informed of a 72 hour hold and 
the need for an evaluation by a psychiatrist.  He then had to 
be physically held down on a bed until leather restraints 
could be applied.  The diagnosis was depression with suicidal 
ideation and gesture.  Following this episode, the record 
suggests that he may have been transferred to a mental 
institution for an indeterminate time. 

In March 1994, he was brought to a VA outpatient clinic by 
his father.  Medical history revealed that he had been 
hearing voices and getting special messages from the 
television for the past year.  He had been lacking motivation 
for work, and had episodes of becoming excessively angry.  He 
had a past history of polysubstance abuse.  Examination 
revealed that the veteran was alert and oriented, with a 
stable mood, although his affect was somewhat restricted.  He 
denied paranoia or suicidal or homicidal intent, but 
acknowledged auditory hallucinations.  Schizophrenia was to 
be ruled out.  

A psychiatric consultation report several days later noted 
that the veteran had been unable to eat and had lost 20 
pounds in the past month.  Medical history noted periods of 
hyper-religiosity in 1993.  He had had periods when he had 
stayed up all night for a few days because he was not tired.  
He had been seen in July 1993 after "going crazy" and 
hitting a refrigerator.  He stated that he first started 
hearing voices in 1989-1990 in Germany.  He admitted drinking 
fairly heavily in the service and trying various drugs.  He 
had had auditory and visual hallucinations, but denied 
suicidal or homicidal ideation or depression.  His parents 
believed he was becoming paranoid, as he thought people were 
talking about him.  

The veteran also underwent psychological testing in March 
1994.  He stated that he thought his problem was that he was 
unmotivated, so he had stopped drinking and smoking and went 
on a diet.  Then, because he simply had not felt like eating, 
he lost 20 pounds.  He said that he had been a heavy drinker 
since age 15.  Although he reported hearing voices, he was 
not sure what they said, and occasionally, he saw things 
visually which were undefined.  Occupational history 
disclosed that he had been in the Army from 1989 to 1992 and 
discharged as an E-2, having been reduced in rank several 
times due to alcohol-related charges.  He had not worked 
steadily since his discharge.  Behavior testing showed 
considerable blocking and poor comprehension of questions 
asked of him.  He was cooperative within the limits of his 
condition, although he seemed preoccupied at times and 
somewhat evasive.  Despite this, he completed psychological 
testing, although it took him a long time to do so.  Results 
from the MMPI-2 test suggested some exaggeration or 
distortion of his current mental status.  When the test 
results were taken in conjunction with the clinical 
impression, he appeared to be an individual who was severely 
disturbed psychologically, with a profile similar to people 
who spend a great deal of time in fantasy and daydreaming and 
often display a marginal reality testing at best.  Major 
defenses appeared to be projection, especially of blame and 
hostility.  He would be likely to show disorganization in his 
thinking and inappropriate affect.  For such people, feelings 
of perplexity mixed with depression and tension are usually 
found in combination with hostility, easy irritability, and 
social withdrawal.  The impression was probable 
schizoaffective disorder.  

An electroencephalogram (EEG) the following month was 
abnormal, having revealed one epileptiform discharge seen 
from the left anterior temporal lobe. Further clinical 
correlation would be required before a diagnosis of temporal 
lobe abnormality could be made.  

An April 1994  letter from a VA physician indicated that the 
veteran had been a patient of hers since March 1994.  He 
carried a diagnosis of schizoaffective disorder based on 
clinical interviews and psychological testing.  

During his May 1995 hearing before the RO, the veteran 
maintained that his difficulties had begun in 1990 in 
Germany, when he had started thinking that everyone was 
talking about him.  He felt that he had been harassed by a 
sergeant, and this made him unable to concentrate.  He said 
that he could not hold a conversation because he would forget 
what he was talking about.  Despite having had a 
hallucination, during which he thought he had a hole in the 
center of his body, and episodes of crying, he had not sought 
medical help.  He had then begun drinking heavily, becoming 
aggressive, and was counseled for alcohol abuse.  He had 
tried after service to obtain treatment at VA in early 1993, 
but was afraid they would lock him up.  His father testified 
that the veteran would telephone home from Germany crying and 
begging his parents to get him out of the service.  On one 
occasion, he reported that he had been jumped by three men 
and hurt quite badly.  The father said that following the 
veteran's return from the service, he had been destroyed 
mentally.  He cried and cried, and they could not get him to 
stop.  Although his parents had tried to get help from VA for 
him, he associated the VA with the Army and refused to seek 
treatment.  The father had tried to employ him, but the 
veteran was unable to get into the routine of working.  

A second VA psychiatrist wrote in a March 1995 letter to a VA 
hearing officer that she had been treating the veteran since 
September 1994.  He had initially seen by the VA clinic in 
March 1994 and had been given a diagnosis of schizoaffective 
disorder.  He had originally presented with severe psychotic 
symptoms including auditory hallucinations, delusions, 
difficulty with reality testing, ideas of reference, visual 
hallucinations, and paranoia.  The veteran had reported that, 
while stationed in Germany in 1989, he began to experience 
disorganized thoughts, easy distractibility, and paranoia, 
which, this physician opined, were all prodromal symptoms of 
a psychotic disorder.  The veteran also reported that during 
service he had had symptoms consistent with manic depression, 
including hyper-religious delusions.  

An April 1996 letter from a third VA physician noted that he 
had treated the veteran since July 1995.  The diagnosis was 
schizoaffective disorder, depressed type, a psychotic 
disorder that, at times, presented with clinical episodes of 
depression in the context of the psychotic exacerbations.  
Although documentation supports that the veteran sustained 
his first psychotic break in 1994, he had had prodromal 
(early, less severe) symptoms for several years prior to 
that.  He had currently been maintained on Mellaril, Zoloft, 
and Cogentin.  Despite having been fairly stable in terms of 
his mood and minimal breakthrough psychotic symptoms, he had 
had "mini" decompensations not requiring hospitalization 
since 1994, which usually occurred reactive to external 
stress, which most people without psychotic disorders could 
tolerate.  At present, he showed no evidence of any substance 
abuse problem, but remained very vulnerable to decompensating 
from his environment.  This psychiatrist concluded that, in 
his professional opinion, the veteran could not tolerate much 
external stress and would benefit most from a structured, 
supportive daily environment.  

A Social Security Administrative Law judge, in a decision 
dated in May 1996, having thoroughly reviewed the medical 
records pertaining to the veteran's psychiatric disorder, 
determined that he had been under a disability as of October 
15, 1993, and awarded him supplemental security income 
payments.  

During a Board hearing in December 1998 before the 
undersigned Member of the Board, the veteran stated that he 
first experienced a hallucination after an elbow injury in 
service.  As he was lying in the infirmary, he looked down 
and saw a hole in his body; his whole abdomen and chest had 
disappeared.  He had not said anything to anyone.  When a 
non-commissioned officer had started harassing him, he felt 
that people were plotting against him.  The veteran's mother 
testified that she had noticed a difference in his letters 
and telephone calls while he had been stationed in Germany.  
Although she at first had thought some of his complaints were 
unreasonable, she advised him to go see the chaplain.  The 
veteran did, but told the chaplain only that he wanted an MEB 
discharge.  The mother stated that she had not been aware of 
how serious the problem was until he arrived home.  She then 
tried taking him to hospital emergency rooms, but he would 
leave before he talking to anyone.  On one occasion, he had 
tried to kill himself with a knife and punched the 
refrigerator, breaking his hand.  When she took him to the 
hospital, he became so violent that a guard was ordered to 
remove him.  When she called 911, a police officer and an 
ambulance came to assist in getting help.  

Following a thorough review of all the evidence, the Board is 
of the opinion that the evidence is in relative equipoise as 
to whether schizoaffective disorder was first manifested in 
service.  On the one hand, the contemporary medical evidence 
does not reflect psychosis until a few years after the 
veteran was separated from the service.  On the other hand, 
there is medical opinion to the effect that the veteran 
exhibited the prodromal symptoms of psychosis while he was in 
the service.  There is also the veteran's testimony to the 
effect that he experienced what appear to have been active 
psychotic symptoms in service.  The undersigned had the 
opportunity to hear this testimony, and finds it to be 
credible.   Finally, there is the testimony of his parents to 
the effect that he was severely disturbed when he returned 
home.  With application of the benefit of the doubt rule, the 
Board concludes that service connection for schizoaffective 
disorder is warranted.


ORDER

Service connection for a schizoaffective disorder is granted. 



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


